Opinion by
Tilson, J.
The record raised some question as to whether due diligence had been exercised in trying to ascertain the correct value at which to *247enter the merchandise, but under existing circumstances in this case and following Fish v. United States (12 Ct. Cust. Appls. 307, T. D. 40315), affirmed in United States v. Fish (268 U. S. 607), it was found that carelessness on the part of the petitioner in this respect is not sufficient to authorize a denial of relief. The court was satisfied that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petition was therefore granted.